TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00498-CR



                                 Ex parte Billy George Williams



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 47890, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 12, 2006, Billy George Williams filed a pro se petition for writ of habeas

corpus seeking to set aside his 1998 conviction for failing to appear. On July 20, the district court

noted its refusal to issue the writ. On August 9, Williams filed notice of appeal.

               No appeal lies from the refusal to issue a writ of habeas corpus. Ex parte Gonzales,

12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d). The appeal is dismissed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 14, 2006

Do Not Publish